Case 5:19-cr-00023-RWS-CMC Document 201 Filed 09/02/20 Page 1 of 2 PageID #: 739


                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                         TEXARKANA DIVISION


   UNITED STATES OF AMERICA                                   §

                                                              §
   v.                                                         §     CASE NO. 5:19-CR-23
                                                              §
   JOSE ARMANDO ROSALES-BERNAL (1)                            §


                                   ORDER ADOPTING
                          THE REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

           The above-styled matter was referred to the Honorable Caroline Craven, United States

  Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

  Procedure. Judge Craven conducted a hearing on September 1, 2020, in the form and manner

  prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

  (document #196). Judge Craven recommended that the Court accept Defendant’s guilty plea and

  conditionally approve the plea agreement. She further recommended that the Court finally adjudge

  Defendant as guilty of Count 1 of the Information, which charges a violation of 21 U.S.C. §846,

  conspiracy to distribute and possession with intent to distribute a controlled substance. The Court is of

  the opinion that the Report and Recommendation should be accepted. It is accordingly ORDERED

  that the Report and Recommendation of the United States Magistrate Judge (document #196) is

  ADOPTED. It is further

           ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

  the plea agreement is approved by the Court, conditioned upon a review of the presentence report. It

  is finally
Case 5:19-cr-00023-RWS-CMC Document 201 Filed 09/02/20 Page 2 of 2 PageID #: 740


         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

  GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT OF

  GUILTY against the Defendant as to Count 1 of the Information.


          SIGNED this 2nd day of September, 2020.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
